DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/29/2020. Claims 1-22 are currently pending in the application. Claims 8-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention. Claims 1-7 are considered as follows:
Response to Arguments
The claim objections in the previous Office action dated 10/14/2020 have been withdrawn in light of the amendment to the claims.
In response to the rejections to claims 1-4, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Cheng in view of Li in the previous Office action, Applicant provides on pages 9-10 of the amendment argument which has been fully considered, but it is not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to best respond, Examiner respectfully directs the Applicant to the below rejection to see how the new limitation is addressed.
Allowable Subject Matter
The indication of allowable subject matter of claim 5 in the previous Office action is withdrawn in view of the newly amended claim 1. See the new rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Note that since claim 5 depends on claim 1 and claim 1 is currently amended, claim 5 is also amended by virtue of the newly amended claim 1.
As per claim 5, this claim, when read together with the newly amended claim 1, recites limitations, (i) “a sheltering component comprising a plurality of light sheltering areas and a plurality of light penetrating areas, the plurality of light sheltering areas and the plurality of light penetrating areas being alternately disposed on the roller around the axle direction” in lines 10-14 of claim 1 and (ii) “the sheltering component is directly formed on a lateral surface or an inner portion of the wheel” in lines 2-3 of claim 5.
The original disclosure discloses various embodiments of wheel devices The embodiments illustrated by Figs. 5-7 and described at ¶ [0031] of the specification disclose the wheel device comprising the above underlined limitation (i) and the embodiments illustrated by Figs. 8-11 and described at ¶ [0032] of the specification disclose the wheel device comprising the above underlined limitation (ii). However, the original disclosure does not explicitly disclose an embodiment of a wheel device comprising both the limitations (i) and (ii), as required by the current claim 5, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2005/0146500 A1) in view of Li (US 2014/0204030 A1.)
As per claim 1, Cheng discloses a wheel device applied to a mouse (see at least Fig. 3, disclosing a wheel device comprising at least element 40 and applied to a mouse 20,) the wheel device comprising: 
a base comprising a holder (see at least Fig. 3, disclosing a base comprising an element 42A and a holder including an element 50;) 
see at least Fig. 3, disclosing a wheel module comprising at least element 24 and disposed on the base,) the wheel module comprising: 
 	a roller comprising a rolling surface and an axle (see at least Figs. 3, 6, 7, disclosing a roller comprising a cylindrical/rolling surface of the element 32B enclosing the elements [64, 68], a step surface 68, and an axle Ar,) the axle being rotatably disposed on the holder in an axle direction (see at least Figs. 4, 5;) and 
 	a wheel disposed on an outside of the rolling surface (see at least Fig. 3, disclosing a wheel 32A disposed on an outside of the rolling surface;)
a sheltering component comprising a plurality of light sheltering areas and a plurality of light penetrating areas (see at least Fig. 6; ¶ [0029], disclosing a sheltering component 64 comprising a plurality of light blocking/sheltering areas and a plurality of light passing/penetrating areas 66, each the light sheltering area being between two adjacent light passing/penetrating areas 66,) the plurality of light sheltering areas and the plurality of light penetrating areas being alternately disposed on the roller around the axle direction, each of the light sheltering areas being perpendicular to the axle (see at least Figs. 6, 7; ¶ [0029], the plurality of light sheltering areas and the plurality of light penetrating areas 66 being alternately disposed on the roller around the axle direction, each of the light sheltering areas being perpendicular to the axle Ar;) and 
an optical detecting module (see at least Fig. 3, disclosing an optical detecting module comprising at least elements [46A, 46B]) comprising: 
 	an optical emitter disposed on a first side of the wheel module and adapted to emit an optical signal (see at least Fig. 3; ¶ [0026], disclosing an optical emitter comprising an element 46B and disposed on a first side of the wheel module and adapted to emit an optical signal;) and 
 	an optical receiver disposed on a second side of the wheel module opposite to the first side, and adapted to receive the optical signal passing through the wheel module and the plurality of light penetrating areas on the sheltering component (see at least Fig. 3; ¶ [0026]; ¶ [0029], disclosing an optical receiver comprising an element 46A disposed on a second side of the wheel module opposite to the first side, and adapted to receive the optical signal passing through the wheel module and the plurality of light passing/penetrating areas 66 on the sheltering component.)


However, in the same field of endeavor, Li discloses a related wheel device applied to a mouse (see at least Fig. 5, disclosing a wheel device comprising at least elements [53, 56] and applied to a mouse 5,) the wheel device comprising: a wheel module disposed on a base (see at least Figs. 5-6, disclosing a wheel module 53 disposed on a base 56) and including a roller comprising a rolling surface, an axle, and a plurality of rib structures (see at least Figs. 5-6, disclosing the wheel module 53 including an inner cylindrical portion of the scroll wheel 531 [[the inner cylindrical portion as the claimed roller]] comprising a rolling surface contacting the inner surface of the outer cylindrical portion [[the outer cylindrical portion as the claimed wheel]], an axle 532 and a plurality of rib structures connected between the rolling surface and the axle 532,) the axle being rotatably disposed on the holder in an axle direction, the plurality of rib structures being disposed inside the rolling surface (see at least Figs. 5-6.)
Furthermore, a person of ordinary skill in the relevant art would have obviously recognized that, in light of at least Figs. 5-6 of the Li reference, the above-discussed rib structures provide a stable support for the above-discussed rolling surface on the axle 532. 

Cheng further teaches at ¶ [0029}:
“[0029] As FIG. 6 and FIG. 7 show, a plurality of radial slits 66 is placed on a plane of the wheel 24.  These slits 66 form light-passing areas of the plane. The areas between the slits 66 are light-blocking areas. The light-passing areas and the light-blocking areas are placed alternatively along the rotary shaft Ar and form an optical gate 64.  FIG. 7 shows a step surface 68 distributed evenly on the inner circumference of the wheel 24.  FIG. 8 and FIG. 9 show that the optical gate 64 is installed between the light emitting element 46B and the light receiving element 46A.  As the operator rotates the wheel 24, the optical gate 64 rotates so light-passing areas and light-blocking areas alternately pass between the light-emitting element 46B and the light-receiving element 46A. When a slit 66 passes by, the light from the light-emitting element 46B passes through the slit and is received by the light-receiving element 46A.  Conversely, when a light-blocking area passes by, the light from the light-emitting element 46B is blocked and not received by the light-receiving element 46A.  In other words, the amount of rotation of the wheel 24 is obtained according to alternating light-passing and light-blocking, and is converted into the rotation-sensing signal to carry out vertical scrolling control.” (Emphasis added.)

	The aforementioned paragraph explicitly teaches that in order to perform the operation of obtaining the amount of rotation of the wheel 24 according to alternating light-passing and light-i) no structure/element can be placed between the light-emitting element 46B and the light-receiving element 46A and in the light-passing areas formed of the splits 66, in order to render light, from the light-emitting element 46B, passing through the splits 66 and received by the light-receiving element 46A; and (ii) light, from the light-emitting element 46B, is blocked from the light-blocking areas to prevent the light received by the light-receiving element 46A. Based on the aforementioned teaching of Cheng, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would realize that any structure/element placed within the light-blocking areas and between the light-emitting element 46B and the light-receiving element 46A does not affect the aforementioned operation of the Cheng reference.
	 Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a plurality of rib structures connected between the rolling surface and the axle in the Cheng wheel device and placed within the light sheltering areas [[as the light-blocking areas]] and between the optical emitter [[as the light-emitting element]] and the optical receiver [[as the light-receiving element]], so that all the plurality of rib structures are blocked by at least a portion of the plurality of light sheltering areas, in order to not affect the aforementioned operation of the Cheng reference, in view of the teaching in the Li reference, to improve the above modified wheel device of the Cheng reference for the predictable result of providing a stable support for the rolling surface on the axle.

	As per claim 2, the above modified Cheng discloses the sheltering component being an independent opaque sheet adhered to a side of the roller or the wheel (see Cheng at least Figs. 6-7, disclosing the sheltering component being an independent opaque sheet adhered to an inner side of the roller.)
	As per claim 3, the above modified Cheng discloses the sheltering component further comprising an outer annular region and an inner annular region, the outer annular region connected to outer sides of the plurality of light sheltering areas, and the inner annular region connected to inner sides of the plurality of light sheltering areas (see Cheng at least Fig. 6, disclosing the sheltering component 64 further comprising an outer annular region and an inner annular region, the outer annular region connected to outer sides of the plurality of light blocking/sheltering areas, and the inner annular region connected to inner sides of the plurality of light blocking/sheltering areas.)
	As per claim 4, Cheng discloses the light from the light emitting element 46B passing through the light passing/ penetrating areas 66 being mere slits and the light from the light emitting element 46B blocked by other regions and areas of the sheltering component 64 including the outer annular region, the inner annular region, and the plurality of light sheltering areas of the sheltering component 64 (see at least Fig. 6; ¶ [0029].) Furthermore, as a matter of common sense one with ordinary skill in the art would have recognized that because the lateral edges of the plurality of [[Li]] rib structures cannot be adhered to the [[Cheng]] slits 66 and the plurality of [[Li]] rib structures is provided to the Cheng wheel device to support for the rolling surface on the axle (see the discussion in the above rejection of claim 1,) the lateral edges of the plurality of rib structures are adhered to at least one of the outer annular region, the inner annular region, and the plurality of light sheltering areas of the sheltering component 64. Thus, as a matter of common sense, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have obviously adhered the lateral edges of the plurality of rib structures to at least one of the outer annular region, the inner annular region, and the plurality of light sheltering areas of the sheltering component, in the above modified Cheng wheel device to obtain the claimed invention with the same predictable result. According, the modified Cheng in view of Li obviously renders all limitations of this claim.
As per claim 6, Cheng discloses the light from the light emitting element 46B passing through the light passing/penetrating areas/slits 66 and received by the light-receiving element 46A and each light blocking/sheltering area located between two adjacent light passing/ penetrating areas/slits 66 (see Cheng at least Fig. 6; ¶ [0029].) Furthermore, as a matter of common sense one with ordinary skill in the art would have recognized that because Cheng requires the light from the light emitting element 46B passing through the light passing/penetrating areas/slits 66 and received by the light-receiving element 46A and each light blocking/sheltering area located between two adjacent light passing/ penetrating areas/slits 66, a thickness of each rib structure is equal to or smaller than a width of each light sheltering area on the sheltering component 64, in order to allow all light from the light emitting element 46B passing through the light passing/penetrating areas/slits 66 and received by the light-receiving element 46A. Thus, as a matter of common sense, one of ordinary skill in the art at the time 
As per claim 7, the above modified Cheng obvious renders a number of the plurality of light sheltering areas being greater than or equal to a number of the plurality of rib structures of the roller (see Cheng at least Fig. 6, disclosing twelve light blocking/sheltering areas; see Li at least Fig. 6, disclosing four rib structures.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626